PER CURIAM.
The state appeals orders which granted motions to dismiss in three criminal cases. The appeals have been consolidated because all involve the same issue. In each case, the trial court dismissed the information based upon its conclusion that section 893.13(l)(i), Florida Statutes (Supp.1990), is unconstitutionally vague because the term “public housing facility” is undefined.
Subsequent to the trial court’s decisions in these cases, this court has addressed the precise issue raised here, concluding that the statute is not unconstitutionally vague. *1225Brown v. State, 610 So.2d 1356 (Fla. 1st DCA 1992); Turner v. State, 615 So.2d 819 (Fla. 1st DCA Mar. 16, 1993). Accordingly, in all three cases, we reverse and remand with directions that the trial court reinstate the information.
REVERSED and REMANDED, with directions.
SMITH, KAHN and WEBSTER, JJ., concur.